Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly determined that the telephonic communication of the Receiver informing plaintiff that he accepted plaintiff’s written offer to purchase real property resulted in a binding contract for the purchase of that property (see, Tymon v Linoki, 16 NY2d 293, 298-299, rearg denied 17 NY2d 612; Birch v McNall, 19 AD2d 850). The court, therefore, properly granted plaintiff’s motion for summary judgment, directing specific performance of that contract (see, Matter of Denison, 114 NY 621, 622). (Appeal from Judgment of Supreme Court, Onondaga County, Elliott, J. — Summary Judgment.) Present — Lawton, J. P., Wesley, Callahan, Balio and Davis, JJ.